Third District Court of Appeal
                               State of Florida

                          Opinion filed May 12, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D20-1891
                 Lower Tribunal Nos. F99-29579, F00-255
                           ________________


                            Edward Reddick,
                                  Appellant,

                                     vs.

                         The State of Florida,
                                  Appellee.



      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from
the Circuit Court for Miami-Dade County, Lourdes Simon, Judge.

     Edward Reddick, in proper person.

     Ashley Moody, Attorney General, for appellee.


Before HENDON, MILLER, and LOBREE, JJ.

     PER CURIAM.

     Affirmed.